Citation Nr: 1207114	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-38 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) (also claimed as depression).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and her brother


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1972 to April 1974 and from September 1978 to May 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that, in pertinent part, declined to reopen the Veteran's previously denied claim for service connection for PTSD (also claimed as depression).  The Veteran perfected an appeal as to the RO's determination.

In September 2011, the Veteran and her brother testified during a hearing conducted via video-conference before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  At the time of her hearing, the Veteran waived RO consideration of all evidence received since the August 2010 supplemental statement of the case.  She also submitted additional evidence in November 2011 with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2011).  Therefore, the Board may properly consider such evidence.

The Board notes that, in a March 2008 rating decision, the RO denied the Veteran's claim of service connection for PTSD (also claimed as depression).  Thereafter, in September 2009, the Veteran filed a claim of entitlement to service connection for PTSD. 

For the purposes of determining whether new and material evidence has been received in order to reopen the Veteran's claim of entitlement to service connection for PTSD (also claimed as depression), the Board notes that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b) , the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the United States Court of Appeals for Veterans Claims (Court) has recently determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.   

Therefore, in light of the Court's decision in Clemons and the Board's decision to reopen the Veteran's claim of entitlement to service connection for PTSD (also claimed as depression) herein, the Board has recharacterized the issue regarding the merits of the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A March 2008 rating decision denied the Veteran's claim for service connection for PTSD (also claimed as depression) on the basis that there was no evidence of a chronic psychiatric disorder in military service, and no evidence of a current diagnosis of PTSD related to an in-service stressful event.  The Veteran was notified in writing of the RO's determination and her appellate rights and did not perfect an appeal. 

2.  The evidence associated with the claims file since the March 2008 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD (also claimed as depression). 


CONCLUSIONS OF LAW

1.  The March 2008 rating decision that denied the claim of entitlement to service connection for PTSD (also claimed as depression) is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2011)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD (also claimed depression).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for PTSD (also claimed as depression) is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. However, consideration of the merits of such claim is deferred pending additional development consistent with the VCAA.

A March 2008 rating decision denied the Veteran's claim for service connection for PTSD (also claimed as depression), finding that there was no evidence of treatment for a psychiatric disorder in military service and no evidence of a post service diagnosis of PTSD related to an in-service stressful event.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) ; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a). 

In March 2008, the Veteran was advised of the decision and her appellate rights. However, no further communication was received from the Veteran pertaining to such claim until September 2009 when she filed his claim to reopen.  Therefore, the August 2006 rating decision is final.  38 U.S.C.A. § 7105(c)  (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2011)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for PTSD was received prior to the expiration of the appeal period stemming from the March 2008 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b) , 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

Changes to the definition of new and material evidence as set forth in 38 C.F.R. 
§ 3.156(a)  have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed her application to reopen his claim of entitlement to service connection for PTSD (also claimed as depression) in September 2009, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. 
§ 3.156(a), applies in this case. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) . 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence added to the record since the March 2008 rating decision includes VA medical records and examination reports, dated from October 2001 to November 2011, some duplicative of those previously considered by the RO, and the Veteran's written statements and oral testimony in support of her claim.  

Amongst these new records is a November 4, 2011 VA mental health note prepared by a nurse practitioner who saw the Veteran for a half hour individual therapy session.  It was noted that the Veteran related continued depression and anxiety related to sexual trauma experiences while serving in the military.  The Veteran continued to isolate due to fear of abuse and said she was unable to attend group therapy sessions because one of the group members looked like her attacker.  The Veteran was encouraged to participate in individual therapy for recovery from sexual trauma.  The VA clinician said that the Veteran's "depression and anxiety as likely as not is related to her military experiences from her account of experiences while serving in the Army".  The assessment was recurrent major depression and sexual abuse of an adult.  

The evidence added to the record since the March 2008 RO decision is new as it tends to relate to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Since the previous denial was premised, in part, on the fact that there was no evidence that the Veteran's psychiatric disorder was related to service, the November 2011 VA mental health note from the nurse practitioner, showing that the Veteran had major depression and anxiety related to her military experiences, relates to an unestablished fact necessary to substantiate the claim.  Thus, new and material evidence has been received.  The issue of entitlement to service connection for an acquired psychiatric disorder is reopened. 


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for PTSD (also claimed as depression) is granted. 


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD and depression.  Prior to July 13, 2010, service connection for PTSD required: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2009), effective prior to July 13, 2010.  However, effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

See 75 Fed. Reg. 39843 -51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).  However, the provisions of this amendment do not apply to the Veteran's claim because she does not attribute her psychiatric disorder to fear of hostile military or terrorist activity.  Under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  See e.g., Patton v. West, 12 Vet. App. 272 (1999).  

The Veteran has alleged sustaining a personal (sexual) assault in service, although she has been unable to provide any specifics of the alleged incident, other than it occurred in approximately December 1972 or January 1973 at Fort Ord, by female non-commissioned officers (NCOs) including her sergeant who put a pillow over her head and told her not to tell anyone of the attack (see Board hearing transcript at page 4).  She believed the incident changed her behavior in that she withdrew socially and it affected her job performance, as in high school she was an over-achiever (Id. at 12-13). She said she was 18 years old at the time (of the attack) and sexually inexperienced (Id.).  The Veteran said she only told her ex-husband after they married in 2003 of the incident as she was too ashamed.  

Additionally, the Veteran said she sought private mental health treatment for depression from a now-deceased physician between 1974 and 1978 and after her discharge (Id. at 13-14).   

As a second alleged stressor, the Veteran testified to being harassed by Lieutenant R. at Fort Sill, Fort Sill, Oklahoma, between 1978 and 1979, who harassed her to "do ugly things with him"(Id. at 7).  The Veteran said she reported him to the psychiatrist with whom she met at Fort Sill , and the lieutenant told her colleagues that she saw a psychiatrist, that was humiliating and embarrassing, so she was discharged (Id. at 7-8).  The Veteran stated that she first sought VA treatment in 1980 and Zoloft was prescribed (Id. 8-9).  The Veteran said she was depressed since she left service and received mental health treatment but did not tell clinicians about her assault (Id. at 10).  

The Veteran has indicated that she was sexually harassed at work in service and made fun of during work hours about being suicidal.  She said this was a result of a psychiatrist requesting that her duties be lightened and that she took prescribed medications for depression and anxiety attacks since 1979 (see Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Trauma (VA Form 21-0781a), January 2008).  In her November 2007 formal claim for VA benefits, the Veteran said she was harassed by warrant officer R. and others in her office about being suicidal and was given additional work until she cracked and left.  

In her September 2009 claim, the Veteran indicated that she was treated for depression starting in December 1972 and for PTSD and depression starting in December 1978 at the VA medical center (VAMC) in Tulsa.  She reported treatment at St. John Medical Center but did not respond to the RO's September 2009 letter requesting that she provide signed authorization for VA to obtain her records.

A March 2011 private mental health examination report completed by B.R.S., Ph.D., includes diagnoses of major depressive disorder and generalized anxiety disorder.

According to the November 2011 VA mental health note, a nurse practitioner who saw the Veteran for outpatient psychotherapy said it was as likely as not that the Veteran's depression and anxiety were related to her military experiences.  Major depression was diagnosed at that time, and sexual abuse of an adult was noted.

Based on the foregoing and especially in light of the November 2011 opinion, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of any acquired psychiatric disorder found to be present.  See e.g., McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran also has repeatedly indicated that she saw a psychiatrist during her second period of active duty, from 1978 to 1979, at Fort Sill; however, there is no mention of such in the service treatment records in her claims file.  In view of the foregoing, the Board finds that the AOJ should conduct a search to determine if there are any additional service treatment records that have not been obtained, to include any mental hygiene records which may have been segregated from other service treatment records. 

Furthermore, at her hearing, the Veteran submitted the March 2011 mental status examination report prepared by Dr. B.R.S. that she said was completed at the request of the Social Security Administration (SSA).  Additionally, documentation in the claims file reflects that the Veteran was awarded disability benefits from SSA as of March 2011.  Therefore, efforts should be made to obtain the administrative decision and all records considered in the award of SSA disability benefits.  See e.g., Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Additionally, efforts should be made to obtain all records regarding the Veteran's treatment at the VAMC in Tulsa, from 1978 to 2008, and at the VAMCs in Tulsa and Muskogee since April 2010.  Furthermore, the Veteran should be provided with an opportunity to identify all treatment providers for her acquired psychiatric disorder from the time of her military service to the present.  In this regard, the Board observes that, at her hearing, the Veteran indicated that she had sought treatment in the past from Dr. Bogt and was currently seeing Dr. Moses.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make another attempt to secure the Veteran's service treatment records through official channels.  It should include a specific request for other records, to include any mental hygiene records of treatment in service, to specifically include psychiatric treatment records dated from September 1978 to May 1979 at Fort Sill, Oklahoma.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated her for her acquired psychiatric disorder since service.  After securing any necessary authorization from her, obtain all identified treatment records not already associated with the claims file, to include those from Drs. Bogt and Moses, as well as the VAMC in Tulsa for the period from December 1978 to February 2008 and since April 2010, and at the VAMC in Muskogee for the period from April 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Contact SSA and request copies of the administrative decision and all medical records considered in any claim submitted by the Veteran for SSA disability benefits (and any subsequent disability determination evaluations).  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

4.  After all outstanding records have been obtained, schedule the Veteran for a VA psychiatric examination.  With regard to the Veteran's claimed sexual assault, the examiner should indicate whether any behavioral changes that occurred at or close in time to the alleged stressor incident(s) could possibly indicate the occurrence of one or more of the alleged in-service stressors.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination. 

(A) The examiner should determine the true diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether it is at least as likely as not that there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  In addition, the examiner must comment on the etiology of any diagnosed psychiatric disorder as shown by the evidence of record and, in so doing, the examiner should attempt to reconcile the multiple psychiatric diagnoses and/or assessments of record based on his/her review of all of the evidence of record, particularly with respect to prior diagnoses of PTSD.  Further, the examiner is requested to provide detailed medical analysis and interpretation of the diagnoses found present on examination in light of all the evidence of record for the purpose of addressing whether any behavioral changes that occurred at or close in time to the alleged stressor incidents suggest the occurrence of one or more of the alleged in-service stressors. 

(B)  If a psychiatric disability other than PTSD is diagnosed (such as anxiety, depression, etc.), the examiner should indicate whether it is at least as likely as not related to the Veteran's active service.  

The examiner should provide a complete rationale for the opinions.  In rendering an opinion, the examiner is particularly requested to address the conclusion rendered by the VA mental health clinician on November 4, 2011, to the effect that the Veteran's depression and anxiety were as likely not related to her military experiences from her account of experiences while serving in the United States Army.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


